        Case 2:20-cv-00924-RFB-DJA Document 8
                                            6 Filed 06/10/20
                                                    06/08/20 Page 1 of 2



 1    DOMINICA C. ANDERSON (SBN: 2988)
      TYSON E. HAFEN (SBN: 13139)
 2    DUANE MORRIS LLP
      100 N. City Parkway, Suite 1560
 3    Las Vegas, NV 89106-4617
      Telephone: 702.868.2600
 4    Facsimile: 702.385.6862
      E-Mail: dcanderson@duanemorris.com
 5             tehafen@duanemorris.com

 6    Attorneys for Defendant
      K&K Insurance Group, Inc.
 7

 8

 9                                UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA

11   M&J CHURCHFIELD FAMILY LIMITED                   Civil Action No.: 2:20-cv-00924-RFB-DJA
     PARTNERSHIP d/b/a DOUBLE DICE RV
12   PARK,
                                                      STIPULATION AND PROPOSED
13                        Plaintiff,                  ORDER FOR EXTENSION OF TIME
                                                      FOR DEFENDANT K&K INSURANCE
14         v.                                         GROUP, INC., TO RESPOND TO
                                                      COMPLAINT
15   K&K INSURANCE GROUP, INC., d/b/a K&K
     INSURANCE,                                       (FIRST REQUEST)
16
                          Defendant.
17

18

19          Defendant K&K Insurance Group, Inc. (“K&K”), has requested an extension of time within

20   which to answer, move or otherwise respond to the complaint in this matter and plaintiff has no

21   opposition. Accordingly, pursuant to LR IA 6-1 and 6-2, IT IS HEREBY STIPULATED by and

22   among counsel, that K&K’s time to answer, move or otherwise respond to the complaint in this action

23   is extended 30-days from June 19, 2020, through and including July 20, 2020.

24          The request was made by K&K because it recently retained counsel in this matter who need

25   additional time to request and obtain documents from K&K and analyze the facts and claims alleged

26   in the complaint.

27

28

                                                     1
                                        STIPULATION FOR EXTENSION
       Case 2:20-cv-00924-RFB-DJA Document 8
                                           6 Filed 06/10/20
                                                   06/08/20 Page 2 of 2



 1         This stipulation is filed in good faith and not intended to cause delay.

 2   LEVIN SEDRAN & BERMAN LLP                          DUANE MORRIS LLP

 3

 4   By:     /s/ Daniel Levin                           By:   /s/ Tyson E. Hafen
            Daniel Levin                                     Dominica C. Anderson (SBN 2988)
 5                                                           Tyson E. Hafen (SBN 13139)
     Attorneys for Plaintiff                            Attorneys for Defendants K&K Insurance
 6                                                      Group, Inc.

 7

 8         IT IS SO ORDERED:

 9
           UNITED STATES MAGISTRATE JUDGE
10

11         DATED:
                       June 10, 2020

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
                                         STIPULATION FOR EXTENSION
